382 F.2d 321
Walter Eugene MORSE, Appellant,v.UNITED STATES of America, Appellee.
No. 18741.
United States Court of Appeals Eighth Circuit.
September 19, 1967.

Walter E. Morse, pro se.
Veryl L. Riddle, U. S. Atty., and John A. Newton, Asst. U. S. Atty., St. Louis, Mo., for appellee.
Before VAN OOSTERHOUT, MATTHES and MEHAFFY, Circuit Judges.
PER CURIAM.


1
For a history of the former, unsuccessful attempts of appellant to vacate and set aside the judgment of conviction and sentence imposed upon a plea of guilty to violating 18 U.S.C. § 2115, see Morse v. United States, 324 F.2d 80 (8th Cir. 1963).


2
On November 7, 1966 appellant filed another "motion to vacate judgment and sentence." He alleged as ground for the motion that the postal inspector who investigated the post office burglaries had committed perjury in the hearing held on November 1, 1962 on appellant's previous Section 2255 motion to vacate the judgment of conviction and sentence.


3
There is no authority for a collateral attack upon a Section 2255 proceeding such as appellant has undertaken in this proceeding, and we believe the court would have been justified in dismissing the motion and refusing to entertain the same. The court, however, treated the application as a motion to vacate the original judgment and sentence.


4
After full consideration of the files and record the court found that the postal inspector's testimony was not tainted by perjury and refused to vacate the judgment and sentence, concluding that there was "no basis for any relief under this motion * * *." Morse v. United States, 263 F.Supp. 306, 308 (E.D.Mo. 1967). This appeal followed.


5
We too have examined the record and files for the purpose of determining whether there is any basis in law or in fact to grant the appellant any relief in this proceeding, and are satisfied that nothing has been presented which would warrant us in disturbing the findings and conclusions of the district court.


6
The order appealed from is affirmed.